In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                             No. 18-20V
                                     Filed: September 6, 2019
                                          UNPUBLISHED


    INGRID M. LARISH,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.
Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On January 3, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of the influenza (“flu”) vaccine administered
on October 31, 2015. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.



1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      On July 2, 2019, the undersigned issued a Fact Ruling, finding there is
preponderant evidence to establish that the onset of petitioner’s left shoulder pain
occurred within 48 hours of the October 31, 2015 flu vaccination. Fact Ruling at 1, 12
(ECF No. 44).

         On September 3, 2019, respondent filed a Rule 4(c) Report indicating that,
although he reserves his right to a potential appeal of the factual ruling, he recognizes
the undersigned’s factual finding is “the law of the case . . . [and] advises that he will not
defend the case on other grounds during further proceedings before the Office of
Special Masters.” Res. Report at 2 (ECF No. 46).3 Specifically, respondent indicates
that “[i]n light of the Chief Special Master’s fact ruling, and the medical record evidence
submitted in this case, DICP has concluded that petitioner’s alleged injury is consistent
with SIRVA as defined by the Vaccine Injury Table.” Id. at 10. Respondent adds that
“based on the record as it now stands and subject to his right to appeal the factual
ruling, respondent does not dispute that petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id. at 10-11.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                         s/Nora Beth Dorsey
                                         Nora Beth Dorsey
                                         Chief Special Master




3Additionally, respondent clarifies that he is not waiving “any defenses that [he] may assert in the
damages phase.” Res. Report at 10 n.3.

                                                     2